Case 2:16-cv-00154-JNP Document 205 Filed 04/07/21 PageID.5995 Page 1 of 1
                                                                                       FILED
                                                                                2021 APR 7 AM 10:07
                                                                                      CLERK
                                                                                U.S. DISTRICT COURT

                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH


 NAVAJO NATION HUMAN RIGHTS
 COMMISSION; PEGGY PHILLIPS; MARK                     ORDER REGARDING REVISED
 MARYBOY; WILFRED JONES; TERRY                        SETTLEMENT AGREEMENT
 WHITEHAT; WILLIE SKOW; and MABEL
 SKOW,
                                                      Case No. 2:16-cv-00154-JNP
       Plaintiffs,
                                                      District Judge Jill N. Parrish
 v.

 SAN JUAN COUNTY; JOHN DAVID
 NIELSON; PHIL LYMAN; BRUCE
 ADAMS; and REBECCA BENALLY,

       Defendants.



       Recognizing that the parties have entered into the attached Revised Settlement Agreement,

it is HEREBY ORDERED that the court APPROVES of the Revised Settlement Agreement. The

court incorporates the terms of the attached Revised Settlement Agreement into this order and

retains jurisdiction over the parties for the limited purposes of enforcing the Revised Settlement

Agreement and resolving any dispute as to whether any term of the Revised Settlement Agreement

shall be continued, altered, reduced, or increased.

               DATED April 7, 2021.

                                              BY THE COURT



                                              ______________________________
                                              Jill N. Parrish
                                              United States District Court Judge
